Citation Nr: 9916795	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-13 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial compensable rating for 
residuals of a compression fracture of T8-T9, and L4.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals, avulsion fracture right ankle, medial 
malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from May 1982 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted entitlement to service connection for 
residuals of a compression fracture of T8-T9, and L4, with 
assignment of a noncompensable evaluation, and for residuals 
of an avulsion fracture of the right ankle, medial malleolus, 
with assignment of a 10 percent evaluation.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims )Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran and his representative essentially maintain that 
his service-connected disabilities are much more 
incapacitating than reflected by the current ratings 
assigned.  The veteran complains that he experiences swelling 
and pain with his right ankle following work.  He also 
complains that by the end of the day he favors his left leg 
due to his right ankle disability.  He reports that he 
experiences intermittent chronic low back pain which 
interferes with his employment because he is required to lift 
heavy objects and sit in traffic as a limousine driver.  


Additionally, he reports that he quit his last job as a 
doorman due to his service-connected disability.  He reports 
that he has submitted an application for vocational 
rehabilitation to get into a profession wherein he does not 
aggravate his back or right ankle disability.  Records of his 
application, if existent, have not been associated with the 
claims folder.

In Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) and 
Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held 
that, whenever possible, examinations of disabilities subject 
to periodic exacerbation and improvement should be scheduled 
when the conditions are most disabling.  The report of the VA 
examination administered to the veteran in October 1997 
indicates that it was not administered during a time of 
exacerbation.  An examination should therefore be scheduled 
at a time when the condition is at its worst in order to 
comply with the Court's holdings.  See M21-1 Part VI, 
Paragraph 1.01(d) and 1.13c (change 38).

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history. 38 
C.F.R. §§ 4.1, 4.2 (1998).

Although the veteran was provided a VA medical examination in 
October 1997, that examination did not fully document all of 
the rating criteria applicable to the service connected back 
disability.  

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court 
pointed out that the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1998) make it essential that rating examinations should 
adequately portray functional loss.  

The Court further held that an examination upon which a 
rating is based must adequately portray the extent of 
functional loss due to pain "on use or due to flare ups."  In 
the opinion of the Board, the Court's decision gives rise to 
the need for more thorough examinations of the veteran's 
residuals of compression fracture of T8-9 and right ankle.  

VA has a duty to assist the veteran in the non-adversarial 
process of claims adjudication. 38 U.S.C.A. § 5107 (West 
1991);  38 C.F.R. § 3.103(a) (1998).  In this case, the Board 
believes that additional development is necessary in order to 
assess the current level of the veteran's service-connected 
disabilities.

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated the veteran for his 
right ankle and back disabilities since 
service.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist, which should take place in 
the afternoon, in order to evaluate the 
extent of disability resulting from the 
service connected right ankle and 
residuals of a compression fracture of 
T8-9, and L4.  He should be advised of 
the consequences of a failure to report 
for the scheduled examination, including 
the potential denial of his claim under 
the provisions of 38 C.F.R. § 3.655 
(1998).  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard 
by the examiner.  Following examination, 
the examiner should specifically identify 
all symptomatology attributable to the 
veteran's low back and right ankle 
disabilities.  The examiner should 
additionally determine whether the 
veteran's back and right ankle 
disabilities are productive of pain with 
use, weakened movement, excess 
fatigability, and incoordination.  The 
examiner should delineate and describe in 
detail all functional loss associated 
with the service-connected back and right 
ankle disabilities, especially on use and 
due to flare ups.  

The clinical history and objective 
findings should cover factors of weakened 
movement, excess fatigability with use, 
and incoordination.  All indicated tests 
and studies should be performed, 
including active and passive range of 
motion of the dorsal spine and right 
ankle with explanations as to what is the 
normal range of motion.  If limitation of 
motion is demonstrated, if possible the 
examiner should described the degree in 
terms of slight, moderate, or severe.  
The examiner should also express an 
opinion as to whether there is adequate 
pathology present to support the 
veteran's subjective complaints or 
objective evidence of pain on motion.  
The examiner should comment on whether 
there are indications of swelling or 
tenderness in regards to the right ankle.  
The examiner should comment of the 
presence or absence of muscle spasm.  The 
rationale for all conclusions and 
opinions expressed and a comprehensive 
report should be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate issues of entitlement to an 
initial compensable evaluation for 
service-connected residuals of 
compression fracture of T8-9, and L4 and 
an initial evaluation in excess of 10 
percent for avulsion fracture to the 
right ankle, medial malleolus.  In so 
doing, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998), and DeLuca, 
as warranted.  The RO should also 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










